Citation Nr: 0724430	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
condition.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for the 
five claimed disabilities listed above.

Remanded issues

The issues of entitlement to service connection for sleep 
apnea and bilateral knee disabilities are REMANDED to the RO 
via the VA Appeals Management Center (AMC) in Washington, DC. 
VA will notify the veteran if further action on his part is 
required.

Issues not on appeal

The December 2002 RO rating decision also denied increased 
disability ratings for the veteran's service connected 
traumatic arthritis of the left and right hips, calcaneal 
spurs of left and right feet, traumatic arthritis of left 
shoulder, traumatic arthritis of cervical spine, and chronic 
low back strain.  Additionally, the December 2002 rating 
decision denied service connection for: hypercholesterolemia; 
hepatitis B exposure; a disability manifested by swelling 
around the ears; numbness, swelling an edema of the lower 
extremities; and a chronic respiratory condition, to include 
exercise-induced asthma, colds, upper respiratory infections, 
pneumonia and bronchitis.  

A March 2003 RO rating decision granted service connection 
for erectile dysfunction, evaluating the condition as 
noncompensably disabling; and denied entitlement to a special 
monthly compensation for loss of a creative organ.  

The veteran's March 2003 notice of disagreement referred only 
to the issues of entitlement to service connection for a 
chronic eye condition, sleep apnea, a right shoulder 
disability and left and right knee disabilities.  The other 
claims raised by the veteran are not in appellate status, and 
they will be addressed no further herein.  


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not support a conclusion that the veteran has an eye disorder 
which causes functional impairment.

2.  A preponderance of the medical and other evidence of 
record does not support a conclusion that the veteran 
currently has a right shoulder disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a chronic eye 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Entitlement to service connection for a right shoulder 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a chronic eye 
condition and a right shoulder condition.  Essentially, he 
contends that he incurred the claimed conditions during 
service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues will then be 
analyzed and a decision rendered.  As is discussed elsewhere 
in this decision, the remaining issues on appeal, entitlement 
to service connection for sleep apnea and bilateral knee 
disabilities, are being remanded for additional evidentiary 
and procedural development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated February 2004 that 
to support his claim, the evidence must show:

1.  You had an injury in military service or a 
disease that began in, or was made worse during, 
military service, or that there was an event in 
service which caused injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See page 5.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was informed in the 
February 2004 letter that if there was any other evidence or 
information that he thought supported his claim, to let VA 
know, and that VA would attempt to obtain all evidence that 
he identified.  See page 4.  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not at 
issue.  The veteran's claims were denied because of lack of 
evidence of elements (2) and (3).  As noted above, the 
veteran has received proper notice of those crucial elements.  
Because the RO denied service connection to the veteran's 
claims, the lack of notice of elements (4) and (5) has no 
prejudicial effect on the veteran's claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and reports of 
VA treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in February 1998, November 2001, and March and November 2003.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization.  The veteran indicated on his January 2004 VA 
Form 9 that he did not want a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits 
as to these two issues.  

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for a chronic eye 
condition.

The veteran claims he should be service connected for an eye 
condition because of the poor lighting conditions of night 
training.  See his September 1998 notice of disagreement.  

With regard to Hickson element (1), evidence of a current 
disability, the veteran underwent a VA examination in March 
2003.  The examiner noted the veteran complained that he had 
noticed a "decrease in vision with in the last few months 
that was progressively getting worse."  The examiner 
conducted a thorough examination, finding the veteran's eyes 
were essentially normal.  No glasses were prescribed.  

The examiner assessed the veteran's eye condition as 
"hyperpigmented area of retina of the right eye - 
presbyopia."  The Board notes that hyperpigmentation means 
"abnormally increased pigmentation".  See Dorland's 
Illustrated Medical Dictionary, 30th Edition, page 886 
(2003).  "Presbyopia" is defined as impairment of vision 
due to advanced years or to old age.  See Dorland's, supra, 
at page 1503.  

There is no evidence that the recently identified 
hyperpigmentation of the retina and/or presbyopia causes any 
functional impairment.  Moreover, refractive errors of the 
eye are considered to be congenital or developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein. 

In short, the Board finds that there is no current eye 
disability for which service connection may be granted.  
Therefore, element (1) is not satisfied, and the veteran's 
claim fails on this basis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

2.  Entitlement to service connection for a right shoulder 
disability.

The veteran contends that he has a right shoulder condition 
which was incurred in service.

With regard to element (1) and the veteran's right shoulder, 
the Board notes that the November 2001 examiner stated that 
the veteran complained of "bilateral ankle, bilateral knee, 
and bilateral hip pain in addition to left shoulder pain."  
The veteran did not complain of a right shoulder problem, and 
none was identified on examination.  Moreover, there is no 
other medical evidence of a current right shoulder condition.  

As noted above, a service connection claim presupposes a 
current medical disability.  See Brammer, supra.  The veteran 
has the responsibility to support his claim with competent 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002).  Despite 
VCAA notice that he is obligated to provide evidence of a 
current disability, the veteran has failed to submit such 
evidence regarding his right shoulder.  

The Board observes in passing that service connection was 
granted for the veteran's left shoulder disability, which was 
identified on medical examination after service.]

To the extent that the veteran himself contends that he has a 
right shoulder disability, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to provide diagnoses of current conditions.  
See Espiritu, supra.  Thus, the veteran's statements are not 
probative.

The Board wishes to make it clear that it does not 
necessarily doubt that the veteran may experience right 
shoulder pain at times.  However, symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

After a review of the entire file, the Board finds that 
element (1) is not satisfied, and the veteran's claim for 
service connection for a right shoulder disability fails on 
this basis. 


ORDER

Entitlement to service connection for a chronic eye disorder 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

For reasons expressed below, the Board finds that the 
remaining three issues on appeal must be remanded.

3.   Entitlement to service connection for sleep apnea.

With regard to Hickson element (1), the evidence includes an 
October 2001 diagnosis of obstructive sleep apnea, and a 
November 2003 VA examination report which diagnosed the 
veteran with obstructive sleep apnea.  Thus, element (1) is 
arguably satisfied.

With regard to element (2), the veteran contends that service 
medical record entries regarding his reported snoring is 
evidence that sleep apnea started during service.  
Additionally, the veteran has submitted the statement of his 
ex-wife, G.C., who reported in a January 2004 statement that 
she remembered that while the veteran was on active duty, the 
veteran snored and on occasion had stoppage of breath during 
his sleep.  Lay evidence in the form of statements or 
testimony by laypersons is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Board has no 
reason to doubt the credibility of the veteran's ex-wife 
regarding her statement. 

With regard to element (3), the Board notes that a VA 
examiner reviewed the veteran's claims folder, including the 
service medical records, in November 2003 and concluded that:

. . . it appears unlikely that his obstructive 
sleep apnea would be related to his time in the 
service.

The examiner also noted that the veteran's reported snoring 
in service could be related to "a combination of his 
congenital anatomic deviation combined with perhaps weight 
gain or other factors."  The Board notes in this connection 
that the veteran's weight at the time of the February 1998 
examination was 234 pounds; in July 2005, it was 266 pounds.

The veteran more recently submitted new evidence not 
previously considered by the agency of original jurisdiction.  
In May 2006, the veteran submitted a March 2006 report from  
T.C., M.D., which stated in pertinent part:  "I am not sure 
when [the veteran] developed sleep apnea, however, it is 
likely it developed during his military career."  The Board 
notes that no waiver of the veteran's right to have the 
evidence reviewed by the RO was submitted.  See 38 C.F.R. 
§ 20.1304 (2006).  The Board believes that the veteran may be 
prejudiced if this positive evidence is not considered by the 
agency of original jurisdiction.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

With regard to Hickson element (1), a VA examination in 
November 2001 included X-ray evidence indicated mild 
osteophyte formation on the patella, and resulted in an 
impression of minimal osteoarthritic changes.  Thus, element 
(1) is arguably satisfied regarding the veteran's bilateral 
knees.

With regard to element (2), the veteran's service medical 
records show that the veteran fell on his left knee on July 
24, 1974 and reported pain. In February 1997, the veteran 
reported pain in both legs from the knees down, edema and a 
tingling sensation on occasion.  On April 2, 1997, the 
veteran complained of bilateral leg tingling.  Element (2) is 
also arguably satisfied.

The Court has held that if the initial two elements are met, 
then VA's duty to assist includes obtaining a medical 
examination and/or opinion as to medical nexus.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2006) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, these three issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  With respect to the knee 
claims, VBA should arrange for a 
physician with appropriate 
expertise to review the veteran's 
VA claims folder.  The reviewing 
physician should provide an 
opinion, with supporting rationale, 
as to whether it is as likely as 
not that the veteran's current knee 
disabilities are related to his 
military service, to include 
complaints of knee problems in 
service noted above.  If the 
reviewing physician determines that 
physical examination and/or 
diagnostic testing of the veteran 
are necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claims 
of entitlement to service 
connection for sleep apnea and 
bilateral knee disabilities.  With 
respect to the sleep apnea claim, 
VBA should consider the recently 
submitted evidence, in particular 
the March 2006 opinion of Dr. T.C. 
that "it is likely that [sleep 
apnea] developed during his 
military career."  If any benefit 
sought on appeal remains denied, 
VBA should provide the veteran with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


